        Case: 1:21-cv-03785 Document #: 1 Filed: 07/15/21 Page 1 of 4 PageID #:1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

BROOKWOOD CENTER, LLC                                         )        Case No. 1:21-cv-3785
                                                              )
                                   Plaintiff,                 )        NOTICE OF REMOVAL OF
                                                              )        ACTION UNDER 28 U.S.C. § 1441
        v.                                                    )        (Diversity Jurisdiction)
                                                              )
EMCASCO INSURANCE COMPANY                                     )        CIRCUIT COURT OF THE
                                                              )        JUDICIAL CIRCUIT
                                                              )        WILL COUNTY, ILLINOIS
                                                              )
                                   Defendant.                 )        CASE NO.: 2021 L 000420


TO THE CLERK OF THE ABOVE-ENTITLED COURT:

        PLEASE TAKE NOTICE that Defendant, EMCASCO INSURANCE COMPANY,

(“Emcasco”), by and through its attorneys, and pursuant to 28 U.S.C. §§ 1332, 1441, and 1446,

hereby removes to this Court the state court action described below:

        1.       On May 26, 2021, Plaintiff, BROOKWOOD CENTER, LLC (“Brookwood”), filed

an action in the Circuit Court of the Twelfth Judicial Circuit, Will County, Illinois. Case No.:

2021L 000420. Plaintiff’s Complaint is attached hereto as Exhibit A and incorporated by

reference.

        2.       On June 17, 2021, The Illinois Department of Insurance mailed a copy of the

Complaint and Summons to Emcasco. 1 Emcasco received that copy on June 25, 2021.2

        3.       This Notice of Removal is timely filed under 28 U.S.C. § 1446(b)(1) and (2)(B) as

it is filed within thirty (30) days after receipt of Plaintiff’s Complaint, on or prior to July 26, 2021.3


1
  Exhibit A includes the June 17, 2021 letter from the Illinois Department of Insurance (Page 1) as well as
Emcasco’s copy of the mailing, stamped RECEIVED June 25, 2021. (Page 127).
2
  Pursuant of 215 ILCS 5, Section 112, “Service of such process shall not be complete until the copy thereof has
been so mailed and received by the company.”
3
  July 25, 2021 being a non-judicial day. Fed. R. Civ. P. 6(1)(C).
       Case: 1:21-cv-03785 Document #: 1 Filed: 07/15/21 Page 2 of 4 PageID #:2




          4.   This is a civil action between citizens of different states with an amount in

controversy exceeding $75,000 which this Court has original jurisdiction over pursuant to 28 U.S.C.

§ 1332.

          5.   At the time the Complaint was filed, and at all times subsequent thereto, all members

of Brookwood, an Illinois LLC, were citizens of the State of Illinois.

          6.   At the time the Complaint was filed, and at all times subsequent thereto, Emcasco

was and is incorporated in the State of Iowa with its principal place of business in the State of Iowa.

          7.   The amount in controversy exceeds $75,000. 28 U.S.C. 1446(c)(2) permits a

defendant to assert the amount in controversy where the amount is not stated in the state court

pleading. 28 U.S.C. 1446(c)(2). Pursuant to 28 U.S.C. 1446(B), Removal is proper where “the

district court finds, by the preponderance of the evidence, that the amount in controversy exceeds

the amount specified in section 1332(a).”

          8.   The Seventh Circuit has established a low threshold for defendants in establishing

the amount in controversy. “It must appear to a legal certainty that the claim is really for less than

the jurisdictional amount to justify dismissal.” Barbers, Hairstyling For Men & Women, Inc. v.

Bishop, 132 F.3d 1203, 1205 (7th Cir. 1997). “Removal is proper if the defendant's estimate of the

stakes is plausible.” Rubel v. Pfizer Inc., 361 F.3d 1016, 1020 (7th Cir. 2004).

          9.   Counsel for Brookwood has advised counsel for Emcasco that the amount in

dispute, from Brookwood’s perspective, is approximately $200,000. Based on this, the amounts

sought by Plaintiff are certain to exceed $75,000.

          WHEREFORE, Defendant, EMCASCO INSURANCE COMPANY prays that the above-

entitled cause, currently pending in the Circuit Court of the Twelfth Judicial Circuit, Will County,

Illinois, Case No. 2021L 000420, be removed therefrom to the United States District Court for the




                                                  2
       Case: 1:21-cv-03785 Document #: 1 Filed: 07/15/21 Page 3 of 4 PageID #:3




Northern District of Illinois and that this cause proceed in this Court as an action properly removed

thereto.

                                              Respectfully submitted,

                                              /s/ Michael L. Foran_______________________
                                              Michael L. Foran
                                              Matthew R. Carlyon
                                              FORAN GLENNON PALANDECH PONZI & RUDLOFF PC
                                              222 North LaSalle Street, Suite 1400
                                              Chicago, Illinois 60601
                                              Tel: (312) 863-5000
                                              Fax: (312) 863-5099
                                              mforan@fgppr.com
                                              mcarlyon@fgppr.com

                                              Attorneys for Defendant,
                                              Emcasco Insurance Company




                                                 3
      Case: 1:21-cv-03785 Document #: 1 Filed: 07/15/21 Page 4 of 4 PageID #:4




                                CERTIFICATE OF SERVICE

       I, the undersigned, on oath, subject to penalty of perjury, state that I served the Notice of
Removal and Appearances, by emailing to all counsel of record on July 15, 2021 at the email
address set forth below.

        Scott Green
        The Law Offices of Scott Green
        P.O Box 30016
        Chicago, IL 60630
        773-270-4704
        sgreen@sdglawoffices.com




                                              /s/ Michael L. Foran_______________________
                                              Michael L. Foran




                                                 4
